Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

*Applicant is directed to elect ONE (1) embodiment from EACH  Group below to form a single embodiment of the invention. 

The species are as follows: 
Group A. Inter coupling embodiments:
Embodiment I	FIGURE 4(b); and
Embodiment II	FIGURE 4(c).

Group B. Circuit topology embodiments:
Embodiment I	FIGURE 1;
Embodiment II	
Embodiment III	FIGURE 13;
Embodiment IV	FIGURE 14;
Embodiment V	FIGURE 15;
Embodiment VI	FIGURE 16;
Embodiment VII	FIGURE 17;
Embodiment VIII	FIGURE 18;
Embodiment IX	FIGURE 19.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The above embodiments lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1 and/or Claim 16, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of:
ZHAO, L. et al., ‘Hybrid Bidirectional Wireless EV Charging System Tolerant to Pad Misalignment’, IEEE TRANSACTIONS ON INDUSTRIAL ELECTRONICS, VOL. 64, NO. 9, SEPTEMBER 2017, pages 7079-7086.
Regarding independent claim 1, ZHAO discloses a wireless power transfer circuit (see page 7081; section III, FIG. 2: the wireless power transmitter circuit or the wireless power receiver circuit shown in FIG. 2) comprising:
-    a first resonator comprising a first planar coil for coupling power (see FIG. 2-3: coil 1/Lpt,l or coil 2/Lst,l);
-    a second resonator comprising a second planar coil for coupling power (see FIG. 2-3: coil 3/Lpt,2 or coil 4/Lst,2);
-    the first and second resonators being magnetically coupled with each other (see FIG. 2: Mjs or M 24 construed to implicitly disclose the magnetically coupling between the first and second resonators), and the first and second planar coils being provided in substantially the same plane (see FIG. 3: coil 1/Lpt,l & coil 3/Lpt,2 are substantially on the same plane; also see coil 2/Lst, 1 & coil 4/Lst,2 are substantially on the same plane).
Regarding independent claim 16, ZHAO discloses a wireless power transfer circuit (see page 7081; FIG. 2: the wireless power transmitter circuit or the wireless power receiver circuit shown in FIG. 2) comprising: 
-    a first resonator comprising a first coil for coupling power connected in series with a first compensation capacitor, and a third compensation capacitor connected in parallel with the series connected first coil and first compensation capacitor (see FIG. 2: on the left hand side, the wireless transmitter circuit has an upper portion including a coil 1/Lpt, 1 in series connection with Cpi, 1 and then another capacitor Cpt in parallel connection with the serial connection of coil and Cpi,l', also see pages 7079-7980; sections I to II: capacitor(s) in series/parallel connection with inductor/coil for compensation network/circuit);
-    a second resonator having a second coil for coupling power connected in series with a second compensation capacitor (see FIG. 2: on the left hand side, the wireless transmitter circuit has a lower portion including a coil 3/Lpt,2 in series connection with Cpi, 2), and;
-    the first and second resonators being magnetically coupled with each other (see FIG.2: construed to implicitly disclose the magnetically coupling between the first and second resonators).
In a similar manner, ZHAO, L. et al., ‘A Hybrid Wireless Charging System with DDQ Pads for Dynamic Charging of EVs’, 2017 IEEE PELS Workshop on Emerging Technologies: Wireless Power Transfer (WoW), 20-22 May 2017  discloses a wireless power transfer circuit (see sections I to II; FIG. 2-3: the transmitting/receiving side circuit of the hybrid IPT system including DD-coil CL tuned and Q-coil LCL tuned) comprising a first resonator comprising a first planar coil (see FIG. 3: Lpt,l or Lst,l) and a second resonator comprising a second planar coil (see FIG. 3: Lpt,2 or Lst,2), and the first and second resonators are substantially in the same plane (see FIG. 4) and magnetically coupled with each other (see FIG. 3: mutual inductances M43 between the Lpt,l & Lpt,2 or mutual inductances M24 between the Lst,l & Lst,2), wherein the first planar coil is connected with a first capacitor in series and then another capacitor connected with the serial connection of the first planar coil and the first capacitor (see FIG. 3: the CCL serial and parallel connection involved with the Lpt,l); the second planar coil is connected with a second capacitor (see FIG. 3: the CL serial connection involved with Lpt,2); therefore independent claims 1 and 16 lack special technical feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836